Citation Nr: 0409471	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-
connected left shoulder disability, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

The veteran is seeking an increased rating for a left 
shoulder disability currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 
(2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the instant case, the Board believes that the most recent 
VA examination of record, which was conducted in August 2002, 
did not adequately address the degree of functional loss 
experienced by the veteran in his left shoulder due to pain 
or other symptoms.  

Given the veteran's assertion in this case, the RO also 
should address whether a rating higher than 20 percent on the 
basis of pain, weakness, fatigability, incoordination or pain 
of movement of a joint is warranted.  

An August 2002 VA examination makes reference to radiographs 
that were ordered to look for degeneration in the left 
shoulder.  Further discussion or evidence of these 
radiographs was not present in the claims folder.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his left 
shoulder problems.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

3.  Additionally, the RO should seek to 
obtain any x-ray reports that ostensibly 
accompanied the August 2002 VA 
examination.  Any other pertinent 
treatment records also should be 
obtained.  

4.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine the current 
severity of the service-connected status 
postoperative repair, recurrent 
dislocation left shoulder.  The examiner 
should comment on the scars produced by 
the surgeries performed on the veteran's 
left shoulder.  Additionally, the 
examiner should comment on whether the 
veteran experiences recurrent 
dislocations of the left shoulder.  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
be asked to include x-ray studies and to 
provide complete observations of the 
ranges of motion of the left shoulder.  
All findings should be reported in 
detail.  The examination report should 
include specific responses to the 
following medical questions: What are the 
ranges of motion of the veteran's left 
shoulder in terms of flexion, abduction, 
and internal and external rotation?  Does 
the veteran's left shoulder exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?  
Does pain significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time (these determinations should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups)?  

5.  Following completion of the requested 
development, the RO should adjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




